               case 7:20-cv-02420-KMK-PED
               Case 7:20-cv-02420-KMK-PED Document
                                          Document 46
                                                   48 Filed
                                                      Filed 04/12/21
                                                            04/12/21 Page
                                                                     Page 11 of
                                                                             of 22

                                               COHEN                                 Michael S. Adler, Partner

MEMO ENDORSED                                  WEISS
                                                - -AND- -
                                                                                          Tel: 212.356.0251
                                                                                          Fax: 646.473.8251
                                                                                           macller@cwsny.com
                                               SIMON         LLP
                                                                                              www.cwsny.com



                           900 Third Avenue, Suite 2100 • New York, NY 10022-4869


                                                April12,2021




  Via Electronic Case Filing

  Honorable Kenneth M. Karas
  USDC Southern District of New York
  The Hon. Charles L. Brieant Jr.
   Federal Building and Courthouse
  300 Quarropas Street
  White Plains, New York 10601-4150

                  Re:    Teamsters Local 456 Funds v. Lumia
                         Leasing, et al., Case No. 7:20-cv-02420 (KMK)

  Dear Judge Karas :

                  We represent plaintiffs in the above referenced action.

             We write, after consult with counsel for defendants, because of the bankruptcy filing
  referenced in defense counsel's April 11, 2021 Notice of Bankruptcy. Docket No. 45.

              After consult between the parties, given that all three defendants/counter-plaintiffs
  filed for bankruptcy protection under Chapter 7 of the Bankruptcy Code, the parties agree that a
  stay on all claims and defenses in this case should be in place.

             Accordingly, the parties request that the Court deem the entire case stayed, pending
  resolution of the bankruptcy matter.

             To that extent, subject to the Court's consent, the parties have agreed to stay
  depositions and document production scheduled to take place over the coming couple of weeks,
  amongst other case related matters anticipated to take place over the coming couple of months.

               Should the Court desire, we are prepared to file status reports every forty-five (45)
  days to keep the Court informed as to the status of the bankruptcy proceeding. Of course, we
  will alert the Court of any major bankruptcy developments as soon as possible after they occur.




  9609098. 1
l____ _    case7:20-cv-02420-KMK-PED
          Case  7:20-cv-02420-KMK-PED Document
                                       Document48

                                       ~
                                                46 Filed
                                                    Filed04/12/21

                                           ~-CQHEN ~---
                                                          04/12/21 Page
                                                                    Page22ofof22


                                                                                          - - - -~   -- -

                                             \VEISS- -AND -         -

    Hon. Kenneth M. Karas                    SIMON                      LLP
    USDC Southern District of New York
    April 12, 2021
    Page 2


               We thank the Court for its consideration of this matter.

                                                                Respectfully submitted,




                                                               Michael S. Adler
    cc:   Karin Arrospide, Esq. (via ECF)

           Granted. The Parties are to provide written updates on
           the case every 45 days.




          ~~
           4/12/21
